DETAILED ACTION

This office action is a response to the application filed on 8/6/2021, which is a continuation of application 16/346,127 filed on 4/30/2019. Application 16/346,127 is a 371 application entering national stage from PCT/EP2017/075607 filed on 10/9/2017. Acknowledgment is made of applicant's claim for foreign priority based on an application EP16197181.7 filed on 11/3/2016 . Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-8, 10-12 and 17-19 of U.S. Patent No. 11102754. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are obvious variations of claims of the Patent.
Regarding claims 1-20, the Patent discloses as set forth below:

Claims of Instant Application (17/395,473)
Claims of Patent (11102754)
1. Circuitry for a relay node for assisting with paging of a terminal, by a base station and via the relay node, wherein the terminal is configured to communicate with the base station via the relay node, wherein the circuitry comprises a controller and a transceiver configured to operate together to:
monitor a paging time for a destination identifier for paging messages for the terminal, the terminal being identified by a paging identifier in the paging message; and
monitor the paging time for a relay identifier of the relay node for paging messages for the relay node.
17. A relay node for assisting with paging of a terminal, by a base station and via the relay node, wherein the terminal is configured to communicate with the base station via the relay node, the relay node including circuitry configured to
receive a notification of a paging identifier for identifying the terminal at least in paging messages;
monitor paging time for a destination identifier for paging messages for the terminal, the terminal being identified by the paging identifier in the paging messages for the terminal, wherein the paging identifier is a temporary identifier that differs from a permanent identifier for the terminal and is associated with the same paging time as the permanent identifier; and
monitor the paging time for a relay identifier of the relay node for paging messages for the relay node.
2. A terminal for receiving paging messages from a base station, the terminal being configured to:
monitor paging time for a relay identifier of a relay node for paging messages including a paging identifier, wherein the paging identifier is for identifying the terminal at least in paging messages.
 12. A method of assisting with paging of a terminal, by a base station and via a relay node, wherein the terminal is configured to communicate with the base station via the relay node, the method comprising the relay node:
receiving a notification of a paging identifier for identifying the terminal at least in paging messages:
monitoring paging time for a destination identifier for paging messages for the terminal, the terminal being identified by the paging identifier in the paging messages for the terminal, wherein the paging identifier is a temporary identifier that differs from a permanent identifier for the terminal and is associated with the same paging time as the permanent identifier; and
monitoring the paging time for a relay identifier of the relay node for paging messages for the relay node.
3. Circuitry for a terminal for receiving paging messages from a base station, wherein the circuitry comprises a controller and a transceiver configured to operate together to monitor a paging time for a relay identifier of a relay node for paging messages including a paging identifier, wherein the paging identifier is for identifying the terminal at least in paging messages.
Variation of Claim 12 above.
4. The circuitry of claim 1, wherein the destination identifier is one of the paging identifier and the relay identifier.
18. The relay node of claim 17 wherein the destination identifier is one of the paging identifier and the relay identifier.
5. The circuitry of claim 1 being further configured to:
receive a paging message transmitted at the paging time for the destination identifier and including the paging identifier; and
relay the received paging message to the terminal.
19. The relay node of claim 17 being further configured to:
receive a paging message transmitted at the paging time for the destination identifier and comprising the paging identifier; and
relay the received paging message to the terminal.
6. The circuitry of claim 1 being further configured to:
receive a paging message transmitted at the paging time for the destination identifier and for the relay node including the paging identifier; and
relay the received paging message for the destination identifier to the terminal.
Variation of Claim 19.
7. The circuitry of claim 1 being further configured to:
receive a terminal identifier for the terminal from the base station or the terminal; and
use the terminal identifier as one or both of the destination identifier and paging identifier.
10. The base station of claim 8 being further configured to:
allocate a terminal identifier for the terminal; and
use the terminal identifier as one or both of the destination identifier and paging identifier.
8. The circuitry of claim 7 being further configured to:
notify the terminal or the base station of the terminal identifier.
Variation of claims 8 and 11: limitation of notifying the relay of the terminal identifier.
9. The circuitry of claim 1, wherein the paging identifier is a temporary identifier that differs from a permanent identifier for the terminal and is associated with a same paging time as the permanent identifier.
See claim 17
10. The terminal of claim 2, wherein the terminal is further configured to:
allocate a terminal identifier for the terminal.
10. The base station of claim 8 being further configured to:
allocate a terminal identifier for the terminal; and
use the terminal identifier as one or both of the destination identifier and paging identifier.
11. The terminal of claim 10, wherein the terminal is further configured to:
notify the relay node of the terminal identifier.
11. The base station of claim 10, wherein the base station is further configured to notify the relay node of the terminal identifier for the terminal.
12. The terminal of claim 2, wherein the paging identifier is a temporary identifier that differs from a permanent identifier for the terminal and is associated with a same paging time as the permanent identifier.
See claims 12, 17
13. The terminal of claim 2, wherein the terminal is configured to receive a terminal identifier from the relay node.
7. The method of claim 1 further comprising:
the relay node receiving the transmitted paging message; and
the relay node relaying the paging message to the terminal.
Also see claim 1.
14. The terminal of claim 2, wherein the terminal is configured to notify the relay node of the paging identifier.
Claim 1 limitation of notifying the relay node of a paging identifier.
15. The terminal of claim 2, wherein the terminal is configured receive a paging message at the paging time.
5. The method of claim 1 further comprising:
the terminal monitoring the paging time for a relay identifier of the relay node for paging messages comprising the paging identifier.
Also see claim 1.
16. The circuitry of claim 3, further configured to:
allocate a terminal identifier for the terminal.
10. The base station of claim 8 being further configured to:
allocate a terminal identifier for the terminal; and
use the terminal identifier as one or both of the destination identifier and paging identifier.
17. The circuitry of claim 16, further configured to:
notify the relay node of the terminal identifier.
11. The base station of claim 10, wherein the base station is further configured to notify the relay node of the terminal identifier for the terminal.
18. The circuitry of claim 3, wherein the paging identifier is a temporary identifier that differs from a permanent identifier for the terminal and is associated with a same paging time as the permanent identifier.
See claims 1, 8, 12, 17 
19. The circuitry of claim 3, further configured to receive a terminal identifier from the relay node.
7. The method of claim 1 further comprising:
the relay node receiving the transmitted paging message; and
the relay node relaying the paging message to the terminal.
Also see claim 1.
20. The circuitry of claim 3, further configured to notify the relay node of the paging identifier.
Claim 1 limitation of notifying the relay node of a paging identifier.


Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 1 of the instant application includes the features of a relay node for assisting with paging of a terminal, monitoring a paging time for a destination identifier for paging messages, and monitoring the paging time for a relay identifier of the relay node. 
These features are similar to the Patent claim 17 features of a relay node assisting with paging a terminal; receiving a paging identifier for identifying a terminal; monitoring paging time for a destination identifier for paging messages, and monitoring the paging time for a relay identifier of the relay node for paging messages for the relay node. Therefore, the instant application claim 1 is an obvious variation of claim 17 of the Patent and is not patentably distinct from claim 17 of the Patent. 
Independent claims 2 and 3 are related to a terminal with similar features as claim 1. Therefore, claims 2 and 3 are not patentably distinct from claim 12 of the Patent (see table above) for the same reasons mentioned above for claim 1. 
Similarly, dependent claims 4-20 are not patentably distinct from claims 1, 5, 7-8, 10-12 and 17-19 of the Patent (see table above). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP 3160211 A1; provided in Applicant’s IDS dated 8/6/2021, hereinafter Zhang).

Regarding claim 1, Zhang discloses circuitry for a relay node for assisting with paging of a terminal, by a base station and via the relay node, wherein the terminal is configured to communicate with the base station via the relay node, wherein the circuitry comprises a controller and a transceiver configured to operate together to [Zhang discloses that the relay node receives a paging message complete with a terminal identity of another terminal (see Zhang paragraphs 8-11). Zhang Figures 10-11 and 21-24 disclose embodiments of terminals which include transceiver and processing modules]:
Monitor a paging time for a destination identifier for paging messages for the terminal, the terminal being identified by a paging identifier in the paging message [The relay node receives a paging message with a terminal identity of another terminal (see Zhang paragraphs 8-11). Zhang further discloses regarding determining the paging moment (paging time) at which the paging message is transmitted to another terminal with its own identifier (see Zhang paragraph 85)]; and
Monitor the paging time for a relay identifier of the relay node for paging messages for the relay node [see Zhang paragraph 85, relay node determines the paging moment (paging time) from the paging message itself. Zhang also discloses that the second terminal receives a paging message sent by the base station and relayed by the first terminal which includes the paging moment of the first terminal, thus the terminal can monitor the paging time (moment) of the relay node (Zhang paragraph 209-210)].
While the functionality of the above-listed limitations are taught by Zhang in separate embodiments, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to combine features of the different embodiments to arrive at the claimed invention. Additionally, Zhang discloses in paragraphs 539-540 that a person skilled in the art would be able to modify the variations of the present invention as needed with basic knowledge of the inventive concept.

Regarding claim 2, Zhang discloses a terminal for receiving paging messages from a base station, the terminal being configured to [Zhang Figures 10-11 and 21-24 disclose embodiments of terminals]:
Monitor a paging time for a relay identifier of a relay node for paging messages including a paging identifier [see Zhang paragraph 85, relay node determines the paging moment (paging time) from the paging message itself. Zhang also discloses that the second terminal receives a paging message sent by the base station and relayed by the first terminal which includes the paging moment of the first terminal, thus the terminal can monitor the paging time (moment) of the relay node (Zhang paragraph 209-210)], wherein the paging identifier is for identifying the terminal at least in paging messages [Zhang discloses that the paging message carries a terminal identity of a terminal (see Zhang paragraph 9). The relay node receives a paging message with a terminal identity of another terminal (see Zhang paragraphs 8-11)].
While the functionality of the above-listed limitations are taught by Zhang in separate embodiments, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to combine features of the different embodiments to arrive at the claimed invention. Additionally, Zhang discloses in paragraphs 539-540 that a person skilled in the art would be able to modify the variations of the present invention as needed with basic knowledge of the inventive concept.

Regarding claim 3, Zhang discloses circuitry for a terminal for receiving paging messages from a base station, wherein the circuitry comprises a controller and a transceiver [Zhang Figures 10-11 and 21-24 disclose embodiments of terminals which include transceiver and processing modules] configured to operate together to monitor a paging time for a relay identifier of a relay node for paging messages including a paging identifier [see Zhang paragraph 85, relay node determines the paging moment (paging time) from the paging message itself. Zhang also discloses that the second terminal receives a paging message sent by the base station and relayed by the first terminal which includes the paging moment of the first terminal, thus the terminal can monitor the paging time (moment) of the relay node (Zhang paragraph 209-210)], wherein the paging identifier is for identifying the terminal at least in paging messages [Zhang discloses that the paging message carries a terminal identity of a terminal (see Zhang paragraph 9). The relay node receives a paging message with a terminal identity of another terminal (see Zhang paragraphs 8-11)].
While the functionality of the above-listed limitations are taught by Zhang in separate embodiments, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to combine features of the different embodiments to arrive at the claimed invention. Additionally, Zhang discloses in paragraphs 539-540 that a person skilled in the art would be able to modify the variations of the present invention as needed with basic knowledge of the inventive concept.

Regarding claim 4, Zhang further discloses wherein the destination identifier is one of the paging identifier and the relay identifier [Zhang discloses that the terminal identity of both relay device and second network device are provided in the message (Zhang paragraph 94)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 5, Zhang further discloses regarding receiving a paging message transmitted at the paging time for the destination identifier and including the paging identifier, and relaying the received paging message to the terminal [See Zhang Fig. 3, s302 first terminal receiving paging message, s304 first terminal forwarding paging message to second terminal (terminal/destination terminal)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Zhang further discloses regarding receiving a paging message transmitted at the paging time for the destination identifier and for the relay node including the paging identifier; and relaying the received paging message for the destination identifier to the terminal [See Zhang Fig. 3, s302 first terminal receiving paging message, s304 first terminal forwarding paging message to second terminal (terminal/destination terminal). Zhang discloses that the relay node receives a paging message with terminal identity of another terminal (Zhang paragraphs 8-11); and determines the paging moment at which the paging message is transmitted to another terminal (Zhang paragraph 85)]. In addition, the same motivation is used as the rejection of claim 1

Regarding claim 13, Zhang further discloses wherein the terminal is configured to receive a terminal identifier from the relay node [See Zhang Fig. 3, s302 first terminal receiving paging message, s304 first terminal forwarding paging message to second terminal. The message carrier a terminal identity (Zhang paragraph 0171)]. In addition, the same motivation is used as the rejection of claim 2.

Regarding claim 14, Zhang further discloses wherein the terminal is configured to notify the relay node of the paging identifier [see Zhang paragraphs 8-11, relay node receives a paging message complete with a terminal identity of another terminal. Zhang also discloses that the first terminal obtains area information of second terminal, which may include identity of the terminal (see Zhang Fig. 20, S2003 and paragraphs 401-405 and 414)]. In addition, the same motivation is used as the rejection of claim 2.

Regarding claim 15, Zhang further discloses wherein the terminal is configured receive a paging message at the paging time [See Zhang Fig. 3, s302 first terminal receiving paging message, s304 first terminal forwarding paging message to second terminal]. In addition, the same motivation is used as the rejection of claim 2.

Regarding claim 19, Zhang further discloses regarding receiving a terminal identifier from the relay node [See Zhang Fig. 3, s302 first terminal receiving paging message, s304 first terminal forwarding paging message to second terminal. The message carrier a terminal identity (Zhang paragraph 0171)]. In addition, the same motivation is used as the rejection of claim 3. 

Regarding claim 20, Zhang further discloses regarding notifying the relay node of the paging identifier [see Zhang paragraphs 8-11, relay node receives a paging message complete with a terminal identity of another terminal. Zhang also discloses that the first terminal obtains area information of second terminal, which may include identity of the terminal (see Zhang Fig. 20, S2003 and paragraphs 401-405 and 414)]. In addition, the same motivation is used as the rejection of claim 3.

Claims 7-8, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Park et al. (US 8,855,034; provided in Applicant’s IDS dated 8/6/2021, hereinafter Park).

Regarding claim 7, Zhang discloses the circuitry of claim 1. Zhang does not expressly disclose regarding receiving a terminal identifier for the terminal from the base station or the terminal, and using the terminal identifier as one or both of the destination identifier and page identifier.
However, in the same or similar field of invention Park discloses that the base station allocates a paging identifying information including paging carrier and paging identifier (see Park column 3, lines 38+).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Park to have the features of receiving a terminal identifier for the terminal from the base station or the terminal, and using the terminal identifier as one or both of the destination identifier and page identifier. The suggestion/motivation would have been to efficiently allocate a paging carrier and efficiently use radio resources in a multi-carrier environment (Park column 4 lines 45-62).

Regarding claim 8, Zhang and Park disclose the circuity of claim 7. Zhang and Park further disclose regarding notifying the terminal or the base station of the terminal identifier [see Park column 3, lines 38+, first message indicates identifiers coming from base station, thus the BS determines which terminal to page, creates the message and transmits the message, and when combined with Zhang, the message is relayed by the first terminal to the second terminal to which the paging message is addressed. Zhang also discloses that the first terminal obtains area information of second terminal, which may include identity of the terminal (see Zhang Fig. 20, S2003 and paragraphs 401-405 and 414)]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 10, Zhang discloses the terminal of claim 2. Zhang does not expressly disclose wherein the terminal is further configured to: allocate a terminal identifier for the terminal.
However, in the same or similar field of invention Park discloses that the base station allocates a paging identifying information including paging carrier and paging identifier (see Park column 3, lines 38+).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Park to have the feature of allocating a terminal identifier for the terminal. The suggestion/motivation would have been to efficiently allocate a paging carrier and efficiently use radio resources in a multi-carrier environment (Park column 4 lines 45-62).

Regarding claim 11, Zhang and Park disclose the terminal of claim 10. Zhang and Park further disclose wherein the terminal is further configured to: notify the relay node of the terminal identifier [see Park column 3, lines 38+, first message indicates identifiers coming from base station, thus the BS determines which terminal to page, creates the message and transmits the message, and when combined with Zhang, the message is relayed by the first terminal to the second terminal to which the paging message is addressed. Zhang also discloses that the first terminal obtains area information of second terminal, which may include identity of the terminal (see Zhang Fig. 20, S2003 and paragraphs 401-405 and 414)]. In addition, the same motivation is used as the rejection of claim 10.

Regarding claim 16, Zhang discloses the circuitry of claim 3. Zhang does not expressly disclose regarding allocating a terminal identifier for the terminal.
However, in the same or similar field of invention Park discloses that the base station allocates a paging identifying information including paging carrier and paging identifier (see Park column 3, lines 38+).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Park to have the feature of allocating a terminal identifier for the terminal. The suggestion/motivation would have been to efficiently allocate a paging carrier and efficiently use radio resources in a multi-carrier environment (Park column 4 lines 45-62).

Regarding claim 17, Zhang and Park disclose the circuitry of claim 16. Zhang and Park further disclose regarding notifying the relay node of the terminal identifier [see Park column 3, lines 38+, first message indicates identifiers coming from base station, thus the BS determines which terminal to page, creates the message and transmits the message, and when combined with Zhang, the message is relayed by the first terminal to the second terminal to which the paging message is addressed. Zhang also discloses that the first terminal obtains area information of second terminal, which may include identity of the terminal (see Zhang Fig. 20, S2003 and paragraphs 401-405 and 414)]. In addition, the same motivation is used as the rejection of claim 16.


Allowable Subject Matter

Claims 9, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 12 and 18 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the paging identifier is a temporary identifier that differs from a permanent identifier for the terminal and is associated with a same paging time as the permanent identifier; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414